


Exhibit 10.11

 

FRAME CONTRACT

 

THIS FRAME CONTRACT (this “Agreement”) is made as of June 12, 1997 by and among
Thompson Creek Mining Ltd. (“TCM”), Nissho Iwai Moly Resources, Inc. (“NIM”),
Thompson Creek Metals Company, LLC (“Metals”) and Nissho Iwai Corporation
(“NIC”).

 

RECITALS:

 

A.       TCM and NIM have entered into an Exploration, Development and Mine
Operating Agreement (the “Operating Agreement”) which Operating Agreement
established the Endako Joint Venture (“Endako”) for the operation of the Endako
Mine and Processing Facility.

 

B.        TCM, NIM, Metals and NIC have entered into a Sales Representative
Agreement dated June 12, 1997 (the “Sales Agreement”) whereby Metals and NIC
have been appointed as exclusive sales representatives for molybdenum products
(“Product”) produced at the Endako Mine located near Prince George, British
Columbia (the “Endako Mine”).

 

C.        As a condition to NIC’s receipt of funding necessary to provide
financing for the acquisition of the Endako Mine, the parties hereto desire to
confirm their mutual understanding regarding the allocation of Product to NIC
for sale to its customers.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements herein contained, the parties hereto agree as follows:

 

1.         NIC shall be the exclusive sales representative for the sale of
Product to customers in Japan and other Asian markets as agreed by the parties
(collectively, the “Territory”) for purposes of this Agreement, “Product” shall
include, among the other products produced at the Endako Mine, roasted
molybdenum concentrate (specifications: Mo: 57% min.; P: 0.05% max.; Cu: 0.30%
max; Pb: 0.05% max.; S: 0.10% max., unless otherwise agreed among the parties).

 

2.         NIC shall be entitled to import into Japan an amount equal to fifty
percent (50%) of the Endako Mine’s anticipated annual production of Product for
resale to its customers in the Territory, subject to its ability to sell such
amount at terms and prices acceptable to Endako and any re-allocation of Product
due to a decrease in production resulting from a force majeure event at the
Endako Mine.

 

3.         Endako shall bill NIC for the Products on a CIF basis. NIC shall
remit payment for each shipment of Product within 30 days after the Bill of
Lading date for such shipment, unless otherwise agreed among the parties.

 

4.         The term of this Agreement shall begin on the date hereof and shall
remain effective throughout the term of the Operating Agreement or the Credit
Facility Agreement dated June 9, 1997 between NIC and TCMC, whichever is longer.

 

--------------------------------------------------------------------------------


 

5.         Prices charged to NIC for Product shall be mutually confirmed by NIC
and TCM (as operator of Endako), based upon Endako’s prices at the time of
solicitation and shipment.

 

6.         Sales promotion and solicitation, collection of accounts with third
party customers, payment of sales expenses, commissions and Product warranties
shall be governed by the Sales Agreement. To the extent any provision of this
Agreement conflicts with the provisions of the Sales Agreement, the provisions
of the Sales Agreement shall prevail.

 

7.         This Agreement may not be assigned or otherwise transferred by any
party without the consent of the other parties hereto.

 

8.         This Agreement and any disputes relating to this Agreement shall be
governed by and construed in accordance with the laws of the Province of British
Columbia.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

NISSHO IWAI CORPORATION

 

THOMPSON CREEK MINING LTD.

 

 

 

 

 

By:

/s/ Illegible

 

By:

/s/ Illegible

 

Authorized Signatory

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

NISSHO IWAI MOLY RESOURCES, INC.

 

THOMPSON CREEK METALS COMPANY, LLC

 

 

 

 

 

By:

/s/ Illegible

 

By:

/s/ Illegible

 

Authorized Signatory

 

 

Authorized Signatory

 

 

2

--------------------------------------------------------------------------------
